Exhibit 10.1

EXECUTION COPY

CONFIDENTIAL SETTLEMENT MATERIALS—SUBJECT TO
DELAWARE UNIFORM RULE OF EVIDENCE 408—NOT TO BE USED OR
DISCLOSED FOR ANY PURPOSE OTHER THAN SETTLEMENT

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (this “Agreement”) is entered into
as of April 19, 2006, by and among Sprint Nextel Corporation, a Kansas
corporation, Sprint Spectrum L.P., a Delaware limited partnership, WirelessCo,
L.P., a Delaware limited partnership, Sprint Communications Company L.P., a
Delaware limited partnership, Sprint Telephony PCS, L.P., a Delaware limited
partnership, Sprint PCS License, L.L.C., a Delaware limited liability
corporation and Nextel Communications, Inc., a Delaware corporation
(collectively, the “Sprint Parties”), UbiquiTel Inc., a Delaware corporation
(“UbiquiTel”), and UbiquiTel Operating Company, a Delaware corporation
(collectively, the “UbiquiTel Parties” and together with the Sprint Parties, the
“Parties”).

Whereas, on July 12, 2005, UbiquiTel initiated a lawsuit against the Sprint
Parties asserting, among other things, breach of contract and seeking numerous
remedies, which is currently pending in the Delaware Court of Chancery (the
“Chancery Court”) and is styled UbiquiTel Inc. and UbiquiTel Operating Company
v. Sprint Corporation, Sprint Spectrum, L.P., WirelessCo, L.P., Sprint
Communications Company L.P., Sprint Telephony PCS, L.P., Sprint PCS License,
L.L.C., and Nextel Communications, Inc., C.A. No. 1489-N (the “Litigation”);

Whereas, on the terms and subject to the conditions contained herein, the
Parties wish to compromise and settle the claims in the Litigation;

Now, therefore, in consideration of the mutual covenants and promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1.    Agreement and Plan of Merger.   The Parties are executing and delivering
this Agreement contemporaneously with the execution and delivery by certain
UbiquiTel Parties and certain Sprint Parties of an Agreement and Plan of Merger
(the “Merger Agreement”) in the form attached as Exhibit A to this Agreement.

2.    Effectiveness of Provisions.   This Section 2 and Sections 1, 4, 5, 6, 7,
8, 9, 10 and 11 of this Agreement shall be effective from and after the date of
this Agreement (the “Signing Date”); provided that Sections 5, 6, 7, 8 and 9 of
this Agreement shall terminate if the Merger Agreement is terminated for any
reason. The remainder of this Agreement, including but not limited to the
releases provided for in this Agreement, will become effective at the time (the
“Effectiveness Time”) of the consummation of the Merger.

3.     General Releases.

(a) Sprint Release of the UbiquiTel Parties.   As of the Effectiveness Time,
except for any claims under this Agreement, the Merger Agreement and the
agreements and transactions contemplated hereby and thereby, each of the Sprint
Parties releases and forever discharges the UbiquiTel Parties and their
respective officers, directors, shareholders, partners, members, subsidiaries,
employees, agents, attorneys and representatives (the “Sprint Released Parties”)
from all liabilities, claims, attorneys’ fees, damages, injuries, causes of
action, and losses of any kind (including any claims for equitable or injunctive
relief) that any of the Sprint Parties ever had, now has, may assert or may in
the future claim to have against any of the Sprint Released Parties by reason of
any act, failure to act, occurrence or event occurring or existing on or

1




--------------------------------------------------------------------------------


before the Effectiveness Time, including but not limited to all claims that were
or could have been asserted in the Litigation (“Sprint’s Claims” and together
with UbiquiTel’s Claims, the “Released Claims”).

(b) UbiquiTel Release of the Sprint Parties.   As of the Effectiveness Time,
except for any claims under this Agreement, the Merger Agreement and the
agreements and transactions contemplated hereby and thereby, each of the
UbiquiTel Parties releases and forever discharges the Sprint Parties and their
respective officers, directors, shareholders, partners, members, subsidiaries,
employees, agents, attorneys and representatives (the “UbiquiTel Released
Parties”) from all liabilities, claims, attorneys’ fees, damages, injuries,
causes of action, and losses of any kind (including any claims for equitable or
injunctive relief) that any of the UbiquiTel Parties ever had, now has, may
assert or may in the future claim to have against any of the UbiquiTel Released
Parties by reason of any act, failure to act, occurrence or event occurring or
existing on or before the Effectiveness Time, including but not limited to all
claims that were or could have been asserted in the Litigation (“UbiquiTel’s
Claims” and together with Sprint’s Claims, the “Released Claims”).

(c) Complete Release.   Effective as of the Effectiveness Time, this Agreement
constitutes the complete compromise, settlement, accord and satisfaction of all
of the Released Claims.

(d) No Release by UbiquiTel Parties of UbiquiTel Directors, Officers, Etc.  
Notwithstanding anything in this Agreement to the contrary, nothing in this
Section 3 shall be construed to be a release by the UbiquiTel Parties of any of
their respective officers, directors, shareholders (other than the Sprint
Parties), partners, members, subsidiaries, employees, agents, attorneys or
representatives.

(e) Dismissal of Litigation.   At the Effectiveness Time, the Parties will
execute and deliver, all to the other Parties, and will file with the Chancery
Court, such documents as may be necessary or desirable to effect the dismissal
with prejudice of the Litigation.

4.    Expenses.   The Parties will pay their own expenses and attorney’s fees
incurred in connection with the Litigation and with the negotiation and
execution of this Agreement.

5.    Performance of Agreements.   Between the Signing Date and the
Effectiveness Time, the UbiquiTel Parties and the Sprint Parties each agree to
continue to perform all obligations under the various commercial agreements in
effect between one or more of the UbiquiTel Parties and one or more of the
Sprint Parties.

6.    Stay of Litigation.   No later than April 20, 2006, the Parties will
submit jointly to the Chancery Court a motion to “stay” the Litigation, and
cooperate to cause the Chancery Court to issue an order granting the stay, such
order (i) to provide that such stay shall not have any effect on the Chancery
Court’s ability to take any action, including the issuance of orders, with
respect to the litigation between the Sprint Parties, Horizon Personal
Communications, Inc. and Bright Personal Communications Services, LLC that was
consolidated with the Litigation for trial purposes and (ii) to be substantially
in the form attached as Exhibit B to this Agreement. So long as this Section 6
remains in effect, at least ten days prior to the expiration of any “stay” of
the Litigation, the Parties will file jointly with the Chancery Court motions or
stipulations to extend the stay of the litigation for consecutive 90-day
periods, and shall cooperate to cause the Chancery Court to issue orders
granting such extensions. So long as this Section 6 remains in effect, none of
the Parties shall seek to modify or withdraw the stay or take any other action
inconsistent with the continuation of such stay during the term of this
Section 6.

7.     Covenant Not To Sue or To Assist Third Parties.

(a) Covenant by UbiquiTel Parties.   From and after the Signing Date, so long as
this Section 7 remains in effect, except for any claims under this Agreement,
the Merger Agreement and the agreements and transactions contemplated hereby and
thereby, no UbiquiTel Party will (i) commence or in any manner seek relief
against any UbiquiTel Released Party through any suit or proceeding, (ii) become
a party to any

2




--------------------------------------------------------------------------------


suit or proceeding arising from or in connection with an attempt by or on behalf
of any third party to enforce or collect an amount based on any Released Claim
(including, without limitation, any claim that will become a Released Claim as
of the Effectiveness Time), or (iii) assist in any manner any other Sprint PCS
Affiliate in connection with any threatened or existing litigation such party
may have against any Sprint Party; provided however that an UbiquiTel Party may
honor a subpoena if one is issued by a court of competent jurisdiction. In
addition, no UbiquiTel Party will assist the efforts of any third party
attempting to enforce or collect an amount based on a Released Claim (including,
without limitation, any claim that will become a Released Claim as of the
Effectiveness Time), unless required to do so by a court of competent
jurisdiction.

(b) Covenant by Sprint Parties.   From and after the Signing Date, so long as
this Section 7 remains in effect, except for any claims under this Agreement,
the Merger Agreement and the agreements and transactions contemplated hereby and
thereby, no Sprint Party will (i) commence or in any manner seek relief against
any Sprint Released Party through any suit or proceeding, or (ii) become a party
to any suit or proceeding arising from or in connection with an attempt by or on
behalf of any third party to enforce or collect an amount based on any Released
Claim (including, without limitation, any claim that will become a Released
Claim as of the Effectiveness Time). In addition, no Sprint Party will assist
the efforts of any third party attempting to enforce or collect an amount based
on a Released Claim (including, without limitation, any claim that will become a
Released Claim as of the Effectiveness Time), unless required to do so by a
court of competent jurisdiction.

8.    Contract.   The Parties understand that the terms in this Agreement are
binding contractual commitments and not mere recitals, and that the Parties are
not relying upon any statement or representation made by any Party released, any
such Party’s agents or attorneys, or any other person, concerning the nature,
extent or duration of any injuries or damages, or concerning any other thing or
matter, but are relying solely and exclusively upon their own knowledge, belief
and judgment.

9.    Additional Facts.   The Parties are aware that they may after the date of
this Agreement discover claims or facts in addition to or different from those
they now know or believe to be true with respect to Released Claims.
Nevertheless, it is the intention of the Parties as of the Effectiveness Time to
fully, finally and forever settle and release all Released Claims, including
existing claims for damages and losses that are presently unknown or
unanticipated. In furtherance of this intention, upon the Effectiveness Time,
the releases given in this Agreement are and will remain in effect as full and
complete mutual releases of Released Claims, notwithstanding the discovery or
existence of any additional or different facts relative to them. Each Party
assumes the risk of any mistake in executing this Agreement and furnishing the
releases set forth in this Agreement. Without limiting the generality of the
preceding sentences in this Section 9, each Party waives and relinquishes, to
the extent permitted by law, any right or benefit that such Party has or might
have under any provision of statutory or non-statutory law that might provide
that a release does not extend to claims that a person does not know or suspect
to exist at the time of execution of the release that, if known, would or might
have materially affected the decision to give the release.

10. Waivers.   No waiver by a Party of any breach of or default under this
Agreement will be deemed to be a waiver of any other breach or default of any
kind or nature of this Agreement. No acceptance of payment or performance by a
Party after any such breach or default will be deemed to be a waiver of any
breach or default of this Agreement, whether or not such Party knows of such
breach or default at the time it accepts such payment or performance. No failure
or delay on the part of a Party to exercise any right it might have will prevent
the exercise of that right by that Party at any time the other Party continues
to be in default, and no such failure or delay will operate as a waiver of any
default.

11.   Other Provisions.

(a) Governing Law.   All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement will be governed by
and construed under Delaware law, without giving

effect to any choice of law or conflict of law rules or provisions (whether of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than Delaware.

(b) Jurisdiction.   Each Party irrevocably and unconditionally submits to the
exclusive jurisdiction of the Court of Chancery or such other appropriate trial
court in the State of Delaware, and any appellate court from such court, in any
suit, action or proceeding arising out of or relating to this Agreement.

(c) Entire Agreement; Binding Effect.   This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter it covers and
supersedes all prior agreements, negotiations, representations and discussions
between the Parties with respect to the subject matter it covers. This Agreement
will be binding on and inure to the benefit of the Parties and their respective
successors and assigns.

(d) Construction.   The Parties participated in the negotiation and drafting of
this Agreement. If any ambiguity or question of intent or interpretation arises,
the Parties intend that (i) this Agreement be construed as if they had drafted
it together, and (ii) no presumption or burden of proof arises favoring or
disfavoring any Party by virtue of its role in drafting any provision of this
Agreement. All pronouns and any variations of pronouns used in this Agreement
refer to the masculine, feminine or neuter, singular or plural as the identity
of the person or persons require.

(e) Severability.   If any term or provision of this Agreement is illegal,
invalid or unenforceable for any reason whatsoever, that term or provision will
be enforced to the maximum extent permissible so as to effect the intent of the
Parties, and such illegality, invalidity or unenforceability will not affect the
validity, legality or enforceability of the remainder of this Agreement.

(f) Amendment.   Any amendment to this Agreement must be in a written document
signed by the Parties and must state the intent of the Parties to amend this
Agreement.

(g) No Admission of Liability.   It is expressly understood and agreed that this
Agreement is a compromise of disputed claims and that execution of, making of
payments under, and performing of obligations under this Agreement are not to be
construed as an admission of liability on the part of any Party.

(h) Counterparts.   This Agreement may be signed in counterpart or duplicate
copy and by facsimile signature, and any signed counterpart, duplicate or
facsimile copy is the equivalent to a signed original for all purposes.

(i) For Settlement Purposes.   If the Effectiveness Time does not occur, the
Parties agree that Delaware Uniform Rule of Evidence 408 will apply to this
Agreement and none of this Agreement or any negotiations of the terms of this
Agreement will be admissible for any purpose in the Litigation.

(j) Waiver of Jury Trial.   EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, AND WHETHER MADE BY
CLAIM, COUNTER CLAIM, THIRD PARTY CLAIM OR OTHERWISE.

(k) Confidentiality.   The Parties agree that neither of them will disclose the
contents of this Agreement, the details or terms of this settlement, or the fact
of this settlement or any matters pertaining to this settlement unless such
disclosure is (i) lawfully required by any governmental agency; (ii) otherwise
required to be disclosed by law; or (iii) necessary in any legal proceeding in
order to enforce any provisions of this Agreement. The Parties agree that they
will notify each other in writing within five (5) calendar days of the receipt
of any subpoena, court order, or administrative order requiring disclosure of
information subject to this non-disclosure provision.

3




--------------------------------------------------------------------------------


(l) Due Authorization.   The Parties hereby represent and warrant that the
individuals signing this Agreement on their behalf are duly authorized and fully
competent to do so.

(m) Assignment, Predecessors, Successors, and Assigns.   This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
legal representatives, predecessors, successors, and assigns.

(n) Assignment.   The Parties hereby warrant and represent that they have not
assigned or in any way transferred or conveyed all or any portion of the claims
covered by this Agreement, and to their knowledge, no other person or entity has
a right to any claim that purports to be settled by this Agreement. The Parties
acknowledge and agree that this warranty and representation is an essential and
material term of this Agreement, without which they would not have entered into
it. The Parties each agree to defend and to hold each other harmless against the
claims of any other person or entity asserting a claim or right that purports to
be settled by the Agreement.

[Remainder of page intentionally left blank.]

4




--------------------------------------------------------------------------------


EACH PARTY HAS COMPLETELY READ THE TERMS OF THIS AGREEMENT, FULLY UNDERSTANDS
THEM AND VOLUNTARILY ACCEPTS THEM FOR THE PURPOSE OF MAKING FULL AND FINAL
COMPROMISE, ADJUSTMENT AND SETTLEMENT OF ALL CLAIMS, DISPUTED OR OTHERWISE, IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

SPRINT NEXTEL CORPORATION

 

By:

/s/ STEVEN M. NIELSEN

 

 

Name: Steven M. Nielsen

 

 

Title: Vice President

 

SPRINT SPECTRUM L.P.

 

By:

/s/ GARY E. CHARDE

 

 

Name: Gary E. Charde

 

 

Title: Vice President

 

WIRELESSCO, L.P.

 

By:

/s/ GARY E. CHARDE

 

 

Name: Gary E. Charde

 

 

Title: Vice President

 

SPRINT COMMUNICATIONS COMPANY L.P.

 

By:

/s/ GARY E. CHARDE

 

 

Name: Gary E. Charde

 

 

Title: Vice President

 

SPRINT TELEPHONY PCS, L.P.

 

By:

/s/ GARY E. CHARDE

 

 

Name: Gary E. Charde

 

 

Title: Vice President

[Signature Page to Settlement Agreement]

5




--------------------------------------------------------------------------------


 

SPRINT PCS LICENSE, L.L.C.

 

By:

/s/ GARY E. CHARDE

 

 

Name: Gary E. Charde

 

 

Title: Vice President

 

NEXTEL COMMUNICATIONS, INC.

 

By:

/s/ GARY E. CHARDE

 

 

Name: Gary E. Charde

 

 

Title: Vice President

 

UBIQUITEL INC.

 

By:

/s/ DONALD A. HARRIS

 

 

Name: Donald A. Harris

 

 

Title: President and Chief Executive Officer

 

UBIQUITEL OPERATING COMPANY

 

By

/s/ DONALD A. HARRIS

 

 

Name: Donald A. Harris

 

 

Title: President and Chief Executive Officer

 

[Signature Page to Settlement Agreement]

6




--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF MERGER AGREEMENT

[see attached]

A-1


--------------------------------------------------------------------------------


 

EXHIBIT B

(Same Order for Injunction Action)

DELAWARE COURT OF CHANCERY

UBIQUITEL INC. and UBIQUITEL

OPERATING COMPANY,

 

Plaintiffs,

v.

 

SPRINT CORPORATION, SPRINT

SPECTRUM, L.P., WIRELESSCO, L.P., SPRINT

COMMUNICATIONS COMPANY L.P., SPRINT

TELEPHONY PCS, L.P., SPRINT PCS LICENSE,

L.L.C,. and NEXTEL COMMUNICATIONS, INC.,

 

Defendants.

__________________________________________

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

Case No. C.A. No 1489-N

 

Vice-Chancellor Parsons

 

B-1


--------------------------------------------------------------------------------


ORDER

This matter coming to be heard on the Joint Motion for Entry of a Stay, the
Court being advised that the parties have entered into a Settlement Agreement
pursuant to which the parties intend to dismiss this action with prejudice upon
the consummation of the Merger pursuant to the Merger Agreement (as defined in
the Settlement Agreement); and

The parties further having advised the Court that they expect that the relevant
transactions will be consummated in the second quarter of 2006, but that
contingencies beyond the control of the parties may prevent consummation within
that time;

IT IS HEREBY ORDERED THAT:

1.   All proceedings in this action are temporarily stayed until the earlier of
(a) December 31, 2006 and (b) the termination of the Merger Agreement (as
defined in the Settlement Agreement) in accordance with its terms; provided,
however, that this stay shall not apply to any proceedings in the action brought
by Horizon Personal Communications, Inc. and Bright Personal Communications
Services, LLC against certain of the defendants and consolidated with this
action for purposes of trial.

2.   On or before December 21, 2006, the parties shall submit a joint status
report concerning the status of the transactions; and

3.   At any time on or before December 31, 2006, the parties may apply to the
Court to extend the stay for good cause shown.

 

ENTER:

 

 

 

 

 

 

 

 

 

Honorable Vice-Chancellor Parsons

 

B-2


--------------------------------------------------------------------------------